Citation Nr: 1644335	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of lung cancer, status post left upper lobectomy. 

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Although VA treatment records through August 2014 were associated with the claims file after the claims were certified to the Board, the Veteran submitted his substantive appeal in April 2013.  Thus, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal

The issue of entitlement to an increased initial rating for residuals of lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record indicates that erectile dysfunction did not manifest during active service and is not otherwise related to active military service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

For the Veteran's claim of entitlement to service connection for erectile dysfunction, VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist in the claim decided in the instant decision has been satisfied in this case.  The Veteran's service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his erectile dysfunction.

No VA examination was provided to the Veteran for his erectile dysfunction claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In this case, no examination is necessary in order to adjudicate these claims because there is no evidence to satisfy the McLendon criteria discussed above.  Specifically, the evidence does not show that the Veteran suffered an event, injury, or disease during service, or a presumptive disease, and other than the Veteran's claim that the disorder is service-related, there is no indication that the disorder and service are related.  Accordingly, no examination is warranted.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Erectile Dysfunction

The Veteran contends he has erectile dysfunction as a result of his military service.  He makes no other allegation - that it is related to another service-connected disability, or indicating to what during service the disorder might be related.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Additionally, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  But erectile dysfunction is not a chronic disease for VA purposes.  Furthermore, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, but not erectile dysfunction.  38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  Thus, the provisions of service connection for chronic disease and for Agent Orange presumptive diseases are not addressed below.  

The Veteran's STRs are silent regarding any complaints, symptoms, or diagnoses of erectile dysfunction.  Additionally, the Veteran's service discharge examination noted all systems were normal.  

Post-service, the earliest documentation of erectile dysfunction is from a November 2000 VA treatment note, which documents a diagnosis of erectile dysfunction and notes the use of Viagra for the previous two months.  Current VA and private medical records document a diagnosis of erectile dysfunction and that the Veteran is taking medication for this condition.  A December 2011 submission from Dr. RDE notes that the Veteran's hypertension medication contributes to his erectile dysfunction.  

The Board finds that service connection for erectile dysfunction is not warranted.  First, there is a current disability of erectile dysfunction, as both VA and private medical records have noted diagnoses thereof.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Second, however, there is no in-service event, as the Veteran has not alleged that it began during service and the STRs are silent regarding any such symptoms or complaints.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Third, and finally, the other evidence of record weighs against a finding of service connection.  The first diagnosis of record places onset around the year 2000, which is approximately 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The Veteran's service discharge examination notes normal systems, including the genitourinary system.  This is also evidence that weighs against the claim.  

Additionally, there is no medical nexus in support of a nexus between service and erectile dysfunction.  To the extent the Veteran is alleging that the two are related, he is not competent to do so.  That is because the etiology of an internal condition is a complicated medical determination not capable of lay observation such as the presence of ringing in the ears or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, the Veteran's own private physician links the erectile dysfunction, in part, to medication for a non-service-connected disorder.  Taking all of these factors into account, the Board finds that the probative evidence of record demonstrates that erectile dysfunction is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction is denied.  



REMAND

Remand is required to require an adequate examination that reflects the severity of the Veteran's service-connected residuals of lung cancer.

Service connection is in effect for residuals of lung cancer, status post left upper lobectomy, which is currently rated as 10 percent disabling under Diagnostic Codes 6819-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 6604 concerns chronic obstructive pulmonary disease (COPD).  A 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(5) (2015).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  38 C.F.R. 
§ 4.96(d)(6).

The Veteran underwent a VA examination in April 2011.  At this time, a PFT reflected FVC of 87 percent predicted; FEV-1 of 74 percent predicted; FEV-1/FVC of 73 percent; and DLCO of 87 percent predicted.  Also of record is a privately provided November 2011 PFT.  This test reflected FVC of 63 percent predicted; FEV-1 of 54 percent predicted; FEV-1/FVC of 98 percent; and DLCO of 67 percent predicted.  

These two examinations, less than on year apart, would provide for significantly different evaluations (10 percent versus 60 percent).  Additionally, even within the private examination, depending on which PFT was used, a different evaluation could be assigned.  Thus, the examinations do not provide a clear basis on which to assign a current evaluation.  Additionally, neither examiner notes which test most accurately reflects the level of disability.  Finally, the examinations are at least 5 years old.  Taking these factors into account, the Board finds that a current examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected residuals of lung cancer.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In addition, the examiner must indicate which test result most accurately reflects the Veteran's level of disability based on his residuals of lung cancer and provide an explanation for that conclusion.  In providing this information, the examiner should address the results of April 2011 and November 2011 PFTs, to include, if possible, an explanation of the disparity among examinations and among PFTs.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


